ITEMID: 001-97497
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: PYLNEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Viktor Aleksandrovich Pylnev, is a Russian national who was born in 1952 and lives in Voronezh. He is represented before the Court by Ms O. Preobrazhenskaya, a lawyer practising in Moscow. The Russian Government (“the Government”) were represented by Mr P. Laptev and Ms V. Milinchuk, former Representatives of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 April 1999 the Kaluga Regional Deputy Prosecutor opened a criminal investigation in respect of the applicant, who was at the time a member of the regional legislature, on suspicion of tax evasion.
On 15 September 1999 the applicant was questioned by the investigator as a suspect and signed an undertaking not to leave town pending the investigation. At the time he resided in Maloyaroslavets in the Kaluga Region.
On 20 September 1999 the applicant was indicted on the charge of tax evasion.
On 21 September 1999 the investigator authorised the applicant's detention pending the investigation. In particular, the investigator noted:
“Having regard to the gravity of the charge and the fact that [the applicant] does not have permanent employment and may abscond or put pressure on witnesses and conspire with other co-accused to obstruct the course of justice, [the investigator] decides to ... place [him] in custody...”
It appears that the applicant left for Moscow on 22 September 1999. He did not notify the investigator of his departure. On the following day the applicant's name was put on the wanted persons' list. From 6 to 23 October 1999 the applicant underwent in-patient treatment in a cardiology centre in Ivanovo. From 26 October to 25 November 1999 the applicant was in Moscow, where he fell ill and received unspecified outpatient treatment. Upon his return to Maloyaroslavets he was arrested in his flat on 28 November 1999 and placed in custody. His lawyer appealed, asking the court to release the applicant.
On 10 December 1999 the Kaluga District Court of the Kaluga Region confirmed the lawfulness of the applicant's arrest, noting that:
“[The applicant] is charged with a serious offence which carries a custodial sentence of up to five years. Furthermore, [the applicant] earlier absconded and his name was put on the wanted persons' list”.
On 8 February 2000 the applicant was charged with fraud and abuse of power. On 11 and 14 February 2000 the charges were dropped.
On 28 February 2000 the applicant was indicted on charges of securities fraud, corrupt business practices and breach of trust.
On 13 June 2000 the applicant was released on an undertaking not to leave town.
On 30 June 2000 the applicant consulted a psychiatric hospital in Kaluga and agreed to undergo in-patient treatment there. He was diagnosed with an “organic disorder of mixed origin with cerebro-asthenic and psychopathic-like personality change” (органическое расстройство смешанного генеза с церебрастеническими, психопатоподобными изменениями личности). He was released from hospital on 31 July 2000.
From 20 October to 2 November 2000 the applicant underwent treatment in the same hospital. It appears that the applicant failed to inform the authorities of his departure from Maloyaroslavets and on 6 December 2000 the regional prosecutor revoked the applicant's undertaking not to leave town and ordered his detention pending investigation and trial. The prosecutor noted that the applicant, who “remained impenitent”, might obstruct the course of justice or abscond. On the same day the prosecutor transferred the applicant's case file to the Maloyaroslavets District Court of the Kaluga Region. On 7 December 2000 the applicant was placed in remand prison no. IZ-40/1 in Kaluga.
On 3 January 2001 the Maloyaroslavets District Court of the Kaluga Region scheduled the opening of the trial for 12 January 2001. The applicant was to remain in custody.
On 12 January 2001 the District Court dismissed an application by the applicant for release. On 9 February 2001 the Kaluga Regional Court upheld the decision of 12 January 2001 on appeal. The court noted that the applicant was charged with serious offences, which fact alone justified his pre-trial detention.
On 31 January 2001 forensic psychiatrists examined the applicant and found him fit to stand trial.
On 7 March 2001 the District Court ordered the applicant to undergo a comprehensive psychiatric examination. The applicant was transferred to remand prison no. 77/2 in Moscow on 19 May 2001. On 27 June 2001 he was placed in a forensic psychiatric hospital. On 24 July 2001 the medical panel established that the applicant did not suffer from any chronic mental disorder and ruled that he was fit to stand trial. On 9 August 2001 the applicant was transferred back to remand prison no. IZ-40/1 in Kaluga.
On 28 August 2001 the District Court found the applicant guilty as charged and sentenced him to seven years' imprisonment.
On 26 October 2001 the Kaluga Regional Court quashed the judgment of 28 August 2001 on appeal and referred the matter back for fresh consideration.
On 16 November 2001 the applicant was released on an undertaking not to leave town. On an unspecified date he left for Obninsk, in the Kaluga Region, where he underwent in-patient treatment for ischaemia and an organic disorder of mixed origin with cerebro-asthenic and psychopathic-like personality change in hospital no. 8 from 23 November 2001 to 23 January 2002.
On 24 December 2001 the hospital informed the District Court that the applicant's condition did not entail an impediment to his participation in the trial.
On 3 and 4 January 2002 the applicant failed to attend the hearings. According to the applicant, on 9 January 2002 the District Court had to adjourn the hearing owing to his poor health. In response to the applicant's complaints about his health, the court summoned an emergency response doctor, who examined the applicant and gave him pain relief.
On 14 January 2002 the District Court granted a request by the applicant to adjourn the hearing until 21 January to allow him to hire a new lawyer to represent him. Later that day the applicant consulted a doctor.
On 16 January 2002 the applicant was examined by a medical panel which recommended that he should avoid stressful situations for ten days.
On 21, 23 and 25 January 2002 the District Court held hearings. It dismissed the applicant's request to stay the proceedings on account of his poor health condition. The court relied on the opinion of the doctors from hospital no. 8, where the applicant was undergoing in-patient treatment at the time. According to the applicant, he did not feel well after the hearings and had to seek medical assistance.
On 23 January 2002 hospital no. 8 discharged the applicant, noting that his health condition was satisfactory.
On 29 January 2002 the applicant allegedly lost his eyesight temporarily and asked the court to adjourn the hearing. The court called for an ambulance, which took the applicant to a hospital in Maloyaroslavets, where he stayed until 18 February 2002. He was diagnosed with cervical osteochondrosis and hernia of intervertebral discs, myelopathy, astheno-neurotic syndrome, ischaemia, angina pectoris and hypertension and underwent relevant treatment. Then he was transferred to another hospital in Kaluga on 18 February 2002. The court hearings on 21 and 26 February 2002 were adjourned. It appears that the applicant did not obtain the District Court's authorisation for his transfer to Kaluga.
On 7 March 2002 the Kaluga Regional Department of Health and Pharmaceuticals recommended that the applicant be examined by neurology specialists in Moscow. The applicant's medical file was forwarded to Moscow City Hospital no. 19 affiliated to the Burdenko Neurosurgery Institute.
On 18 March 2002 the applicant failed to attend the hearing and the judge ordered his detention pending trial. The court noted that the applicant had violated his undertaking not to leave town. The applicant was taken into custody in hospital and transferred to a temporary detention unit in Maloyaroslavets on 19 March 2002. He was held there until 21 March 2002. Every day the administration called for emergency response doctors to attend to the applicant. On 21 March 2002, upon the neurologist's recommendation, the applicant was transferred to a hospital in Maloyaroslavets. According to the applicant, he lost sensitivity in his legs and was constantly in pain in the spinal area. He felt giddy and had headaches and heart pain. His limbs were swollen. His speech was slow and he suffered from memory loss.
On 19 March 2002 the medical professionals at the Burdenko Neurosurgery Institute examined the applicant's medical file and recommended that he receive spinal surgery “shortly”.
On 26 March 2002 the applicant started wearing a neck brace. On the same day the policemen removed him from hospital and took him to the temporary detention unit in Maloyaroslavets. On 27 March 2002 the District Court adjourned the hearing in response to a complaint by the applicant about his medical condition. The applicant was examined by a general practitioner, who testified in court, recommending a comprehensive medical examination. On 28 March 2002 the District Court granted the prosecutor's request and commissioned an expert panel to examine the applicant in order to ascertain whether his health condition permitted him to participate in the proceedings.
It appears that on 28 March 2002 the applicant arranged for a meeting with a group of medical professionals from Kaluga. However, the judge in charge of his case refused to authorise their access to the temporary detention unit where the applicant was being held at the time.
According to the applicant's medical file, submitted by the Government, on 29 March 2002 he was transferred to the medical unit at remand prison no. IZ-40/1 in Kaluga.
On 10 April 2002 the applicant was examined by a medical panel comprising specialists in neurosurgery, cardiology, neuropathology, neurology and general therapy. The experts concluded that the applicant could participate in the proceedings. They noted that he could move his feet and toes, but he refused to flex the knees, alleging that such movements caused extra pain in the spinal cord. The applicant was able to sit up and turn from side to side. They summed up their findings as follows:
“[The applicant] suffers from cervical osteochondrosis and hernia of intervertebral disks, myelopathy, astheno-neurotic syndrome, ischaemia, angina pectoris and hypertension. The applicant's current condition allows him to participate in the criminal proceedings. [The Burdenko Scientific Research Institute, Department of Neurosurgery] and town hospital no. 19 ... recommended that [the applicant] undergo in-patient treatment and surgery shortly. The in-patient treatment and surgery in question have been recommended on account of the deterioration of the applicant's health.”
On the same day Colonel K. of the Kaluga Regional Department for the Execution of Sentences asked the Main Department for the Execution of Sentences for the applicant to be transferred to the Burdenko Neurosurgery Institute in Moscow. In particular, he noted that the applicant's condition required specialist medical intervention, which was unavailable at the remand prison.
On 15 April 2002 the District Court resumed the proceedings. Prior to the hearing, the applicant, who complained of a headache, heart pain, dizziness and shortness of breath, was examined by a general practitioner at the courthouse. The doctor noted that the applicant was suffering from an attack of angina pectoris and prescribed pain-relieving medication. The hearing was adjourned.
The District Court subsequently held hearings on 16 to 19, 22 and 24 April 2002. Prior to each hearing, doctors examined the applicant and found him fit to participate in the proceedings. They noted, inter alia, that the applicant was lucid and responded appropriately to the questions asked.
During the trial the applicant pleaded not guilty and chose not to testify.
On 27 April 2002 the Maloyaroslavets District Court acquitted the applicant of breach of trust, found him guilty of securities fraud and tax evasion and sentenced him to five and a half years' imprisonment. The court also granted civil claims brought against the applicant with regard to the securities fraud.
On 18 May 2002 the Main Department for the Execution of Sentences authorised the applicant's transfer to hospital no. 19, affiliated to the Burdenko Neurosurgery Institute.
On 30 May 2002 the applicant was examined by a neurosurgeon and a neurologist, who confirmed the earlier diagnosis and recommended that the applicant be transferred to the Burdenko Neurosurgery Institute to determine the date of the surgery.
On 25 June 2002 the Kaluga Regional Court upheld the applicant's conviction in substance on appeal.
From 3 to 25 July 2002 the applicant underwent treatment at a regional hospital. On an unspecified date he was transferred to hospital no. 19 in Moscow. On 7 August 2002 the applicant had surgery. He was discharged from hospital on 9 September 2002.
On 12 February 2004 the Lyublinskiy District Court of Moscow reclassified the applicant's conviction to bring it into compliance with the amendments of the Russian Criminal Code. The term of the sentence remained unchanged. On 1 April 2004 the Moscow City Court upheld the decision of 12 February 2004 on appeal.
On 26 June 1999 the police conducted a search of the applicant's flat and seized 25,000 United States dollars.
The applicant lodged a complaint with the Kaluga District Court, arguing that the money should be transferred to the tax authorities as payment of his tax arrears. On 18 August 2000 the court dismissed the applicant's complaint. On 2 October 2000 the Kaluga Regional Court upheld the judgment of 18 August 2000 on appeal.
It appears that the money in question was admitted in evidence and deposited with the tax authorities pending criminal proceedings against the applicant.
On 1 August 2002, in response to an inquiry initiated by the applicant's wife, the District Court ruled that the money seized in his flat and deposited with the tax authorities would be used to repay the pecuniary damage caused by his crimes. On 4 September 2002 the District Court refused to reinstate the time-limits for the applicant's appeal. On 1 November 2002 the Kaluga Regional Court quashed the decision of 4 September 2002 and discontinued the proceedings, noting that even though the applicant's wife was his representative, she was not authorised as a matter of law to initiate the inquiry.
On 21 November 2002 the bailiff seized the money in the context of enforcement proceedings against the applicant.
On 2 March 2004 the Maloyaroslavets District Court of the Kaluga Region dismissed the applicant's complaint about the seizure of his money by the bailiff. On 12 April 2004 the Kaluga Regional Court upheld the judgment of 2 March 2004 on appeal.
The applicant submitted that from 28 to 30 November 1999 he was detained in an overcrowded cell at the temporary detention unit in Obninsk.
From 30 November 1999 to 13 June 2000, from 7 December 2000 to 19 May 2001 and from 10 August to 16 November 2001 the applicant was detained in remand prison no. IZ-40/1 in Kaluga. According to the applicant, all the cells in the prison were overcrowded. The number of beds was insufficient and the inmates had to take turns to sleep.
From 19 May to 9 August 2001 the applicant was held in remand prison no. 77/2 in Moscow. According to the applicant, during the period in question he was detained in severely overcrowded cells. The cells were infested with cockroaches. The windows were covered with metal shutters which prevented access to fresh air. The light, which was constantly on, was not sufficient to permit reading. His relatives were not allowed to send him books or periodicals. Nor were they available from the prison library. The food was of low quality. On frequent occasions the inmates received no more than two meals per day. The daily walk lasted no longer than half an hour.
From 19 to 21 March and from 26 to 31 March 2002 the applicant was detained in the temporary detention facility in Maloyaroslavets. The applicant was kept in a basement in a cell without windows or the possibility of access to fresh air. He was not provided with bed sheets or toiletries. There was no toilet in the cell.
According to the applicant, he was unable to walk at the time. The guards did not have stretchers and had to carry him from the van to the courtroom holding him by the arms and legs.
From 1 April to 3 July 2002 the applicant was detained in the medical unit of remand prison no. IZ-40/1 in Kaluga. According to the Government, the applicant was detained in “ward no. 6”, which measured 24.9 square metres. It had eight sleeping places and six inmates, including the applicant, were detained there.
According to the applicant, he had an individual sleeping place. He provided no further details as to the conditions of his detention during the period in question.
The relevant extracts from the 3rd General Report [CPT/Inf (93) 12] by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) read as follows:
“35. A prison's health care service should at least be able to provide regular out-patient consultations and emergency treatment (of course, in addition there may often be a hospital-type unit with beds). ... Further, prison doctors should be able to call upon the services of specialists. ...
Out-patient treatment should be supervised, as appropriate, by health care staff; in many cases it is not sufficient for the provision of follow-up care to depend upon the initiative being taken by the prisoner.
36. The direct support of a fully-equipped hospital service should be available, in either a civil or prison hospital.
...
38. A prison health care service should be able to provide medical treatment and nursing care, as well as appropriate diets, physiotherapy, rehabilitation or any other necessary special facility, in conditions comparable to those enjoyed by patients in the outside community. Provision in terms of medical, nursing and technical staff, as well as premises, installations and equipment, should be geared accordingly.
...
39. A medical file should be compiled for each patient, containing diagnostic information as well as an ongoing record of the patient's evolution and of any special examinations he has undergone. In the event of a transfer, the file should be forwarded to the doctors in the receiving establishment.
Further, daily registers should be kept by health care teams, in which particular incidents relating to the patients should be mentioned. Such registers are useful in that they provide an overall view of the health care situation in the prison, at the same time as highlighting specific problems which may arise.
40. The smooth operation of a health care service presupposes that doctors and nursing staff are able to meet regularly and to form a working team under the authority of a senior doctor in charge of the service.”
